Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 1 of 53 Page ID #2268



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

    RAQQA, INC.; OMDEV, INC.; OM RIYA,
    INC.; E and B LIQUORS, INC.;
    MICHAEL CAIRO, and JASON VAN
    LENTE, for themselves and on behalf of   Case No. 17-CV-246-SMY-MAB
    all other persons similarly situated,
                                             CJRA Track: D
                Plaintiffs,                  Trial Date: July 13, 2020
          v.                                 Judge: Hon. Staci M. Yandle

    NORTHSTAR LOTTERY GROUP, LLC,
    IGT GLOBAL SOLUTIONS
    CORPORATION, and SCIENTIFIC
    GAMES INTERNATIONAL, INC.,

                Defendants.




                 FOURTH AMENDED CLASS ACTION COMPLAINT
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 2 of 53 Page ID #2269




                                                           Table of Contents

   I.                   INTRODUCTION ....................................................................................................... 1

   II.                  THE PARTIES ........................................................................................................... 4

   III.                 JURISDICTION AND VENUE ..................................................................................... 5

   IV.                  THE EVENTS ............................................................................................................ 7

         A.             The Illinois State Lottery ..................................................................................... 7

         B.             Northstar Takes Over Management of the Illinois Lottery ........................... 9

         C.             IGT’s and Sci-Games’ Participation in Operation of the Illinois Lottery ... 13

         D.             Defendants Implement Scheme to Unlawfully Maximize Profits at the
                        Expense of Plaintiffs by Overstating the Odds of Winning Grand Prizes 15

              1.        Defendants Misstate the Grand Prize-Winning Odds of “Game 909” By Almost
                        Ten Percent ........................................................................................................... 16

              2.        Defendants Overstate the Odds of Winning by Failing to Account for or Disclose
                        a Practice of Terminating Games Early When To Do So Served Game
                        Profitability .......................................................................................................... 17

              3.        Defendants Use "Stratified Random Distribution" as an Undisclosed Scheme to
                        Sell Discrete Groups of Tickets for Which the Odds of Winning a Grand Prize
                        were Zero .............................................................................................................. 24

         E.             The State of Illinois Terminates the Northstar Contract .............................. 31

   V.                   FACTS PERTAINING TO THE REPRESENTATIVE PLAINTIFFS ................................. 31

         A.             Retailer Plaintiffs ................................................................................................ 31

         B.             Purchaser Plaintiffs ............................................................................................ 32

   VI.                  CLASS ALLEGATIONS ............................................................................................ 33

   VII.                 CLAIMS FOR RELIEF .............................................................................................. 41

   PRAYER FOR RELIEF ...................................................................................................................... 48

                                                                         ii
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 3 of 53 Page ID #2270




          Plaintiffs, Raqqa, Inc., Omdev, Inc., Om Riya, Inc., E and B Liquors, Inc., Michael

   Cairo, and Jason Van Lente, for themselves and on behalf of all other persons similarly

   situated, complaining of the Defendants Northstar Lottery Group, LLC (“Northstar”),

   IGT Global Solutions Corporation (“IGT”), and Scientific Games International, Inc. (“Sci-

   Games”), on personal knowledge as to their own actions and otherwise on information

   and belief, state as follows:
                                      I.      INTRODUCTION

          1.     This is a class action brought on behalf of two groups of persons: business

   entities that serve or served as retailers for the sale of Illinois Lottery instant game tickets

   (when necessary, referred to as “Retailers” or “Retailer Plaintiffs”) and individuals who

   purchased Illinois Lottery instant game tickets (when necessary, referred to as

   “Purchasers” or “Purchaser Plaintiffs”). Plaintiffs seek damages from Defendants

   Northstar, IGT, and Sci-Games, for those Defendants’ fraud, unfair conduct, tortious

   interference with contract and economic expectancies, and unjust enrichment.

          2.     Defendants IGT and Sci-Games are the direct owners of 100 percent of the

   membership interest in Defendant Northstar, a limited liability company IGT and Sci-

   Games created under the laws of the state of Illinois for the purpose of submitting a bid

   to serve as Private Manager of the Illinois Lottery.

          3.     IGT and Sci-Games are large international corporations. They were and

   continue to be two of the largest vendors providing services to lotteries around the globe.

   Their services and methods described below are consistent across the many states and

   countries where they have contracts. In or after 2011, these companies began to provide

   these services as private managers of state lotteries throughout the United States. This

   class action complaint addresses their unlawful conduct only as it relates to Illinois.

          4.     Northstar, a for-profit limited liability corporation, with IGT and Sci-Games
   as its owners and partners, was the Private Manager of the Illinois Lottery (sometimes

                                                  1
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 4 of 53 Page ID #2271




   hereafter referred to as, simply, “the Lottery”) from July 1, 2011 until its contract was

   terminated by the state of Illinois in September 2015 (effective on or after January 1, 2017).

   As the Private Manager of the Lottery, Northstar—with the assistance of and/or at the

   direction of its members and owners IGT and Sci-Games—oversaw and directed the day-

   to-day operations of the Lottery, including the design and operation of individual instant

   lottery games offered to Purchasers at point-of-sale locations by Retailer Plaintiffs.

          5.     The Illinois Lottery generates more than $2 billion in ticket sales each year.

   As the Private Manager, Northstar’s compensation was tied to the Lottery’s net income.

   Net income is generally defined as revenues minus costs and payouts. This compensation

   agreement gave Northstar an incentive to generate as much lottery revenue as possible

   while paying out as little as possible in prizes and commissions. In short, Defendants had

   a profit motive in the operation of the Lottery.

          6.     During its tenure, Northstar—with the assistance of and/or at the direction

   of its members and owners IGT and Sci-Games—employed a number of fraudulent and

   unfair practices designed to increase lottery revenue while decreasing prize, commission,

   and incentive payouts to purchasers and retailers. These practices included, at a

   minimum: materially misrepresenting the actual odds of winning instant game grand

   prizes; routinely designing and operating games as to which it did not pay out all—or
   sometimes even any—of the grand prizes advertised to purchasers; and employing an

   undisclosed grand prize ticket placement and distribution scheme called “Stratified

   Random Distribution” which allowed it to sell hundreds of millions of dollars’ worth of

   instant game tickets from discrete ticket pools which Defendants knew did not contain

   any grand prize ticket.

          7.     Purchasers were induced to purchase tickets for these games and retailers

   were induced to perform work to sell those tickets. Misrepresenting the odds of winning

   instant game grand prizes was fraudulent. Terminating games early to avoid paying out


                                                 2
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 5 of 53 Page ID #2272




   advertised grand prizes was unfair and deceptive. Selling tickets from discrete ticket

   pools which Defendants knew contained no grand prize winner was fraudulent, unfair,

   and deceptive. The result of each practice was that Northstar—with the assistance of

   and/or at the direction of IGT and Sci-Games—increased Lottery revenue and decreased

   (or, at times, eliminated) the risk that the Lottery would have to pay out winnings to

   purchasers and bonuses and commissions to retailers. This coincided with Defendants’

   profit incentive in the Lottery’s net income.

          8.     Because IGT and Sci-Games, the owners of Northstar, participate in the

   operation of lotteries throughout the United States and the world, the Defendants are

   well aware that their unlawful schemes disproportionality impact the poor—those least

   able to afford being defrauded. “Lotteries take a far greater percentage of income from

   those who are already economically disadvantaged. This is especially true of scratch

   tickets, which are bought much more heavily in low-income neighborhoods.” Andrew

   Clott, The Predatory Nature of State Lotteries,” Loyola Consumer Law Review, Volume

   28:1 137, 154 (2015).

          9.     Numerous studies of lotteries in Illinois and throughout the United States

   bear this out. The poorest drive the majority of state lottery revenues. Id. at 149.

   “Socioeconomic status (SES) of consumers is by far the strongest predictor in determining
   whether they play the lottery [and] the highest concentration of lottery players come from

   the lowest strata of SES.” Id.

          10.    The highest concentrations of players are typically in the poorest cities.

   Spector, Dina, et al., “18 Signs That The Lottery Is Preying On America's Poor,” Business

   Insider, Apr. 6, 2012. Of six counties studied on the west side of Chicago in 2008, the two

   with the highest unemployment generated the highest per capita sales. Id.

          11.    Lower income consumers are more likely to see the lottery as a financial

   ”Hail Mary” strategy. Clott, supra at 150. Yet data show that state lotteries have the lowest


                                                   3
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 6 of 53 Page ID #2273




   payout rate of any form of legal gambling. Spector, supra. To make matters worse,

   ordinary consumer protections do not protect lottery ticket purchasers. The federal

   government no longer exercises any authority over the substance of state lottery

   advertising, and state lotteries are exempt from the regulatory power of the Federal Trade

   Commission. Clott, supra at 146.
                                       II.     THE PARTIES
          12.    Plaintiff Raqqa, Inc. is an Illinois corporation with its principal place of

   business at 10616 Lincoln Trail, Fairview Heights, St. Clair County, Illinois. Raqqa

   operates a multi-purpose business at that site known as Fairview Lounge. From a date

   prior to 2010 through 2013, and from 2016 through the present, Raqqa has been a Retailer

   of Illinois Lottery instant game tickets.

          13.    Plaintiff Omdev, Inc. is an Illinois corporation with its principal place of

   business at 405 N. Ardmore Avenue, Villa Park, Illinois 60181. Omdev operates a liquor

   store at that site known as Ardmore Station Liquors (“Ardmore 1”). From a date prior to

   2001 through the present, Ardmore 1 has been a Retailer of Illinois Lottery instant game

   tickets.

          14.    Plaintiff Om Riya, Inc. is an Illinois corporation with its principal place of

   business at 332 S. Ardmore Avenue, Villa Park, Illinois 60181. Om Riya operates a liquor

   store at that site known as Ardmore Station Liquors (“Ardmore 2”). From a date prior to

   2015 through the present, Ardmore 2 or its predecessor has been a Retailer of Illinois

   Lottery instant game tickets.

          15.    Plaintiff E and B Liquors, Inc. is an Illinois corporation with its principal

   place of business at 760 North St., Tinley Park, Illinois 60477. E and B operates at liquor

   store at that site known as E and B Liquors. From a date prior to 2011 through the present,

   E and B or its predecessor has been a Retailer of Illinois Lottery instant game tickets.




                                                 4
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 7 of 53 Page ID #2274




          16.    Plaintiff Michael Cairo is an Illinois citizen, residing in Cook County,

   Illinois, at all times pertinent to this action. Cairo purchased one or more Illinois Lottery

   instant game tickets during the times pertinent to this action.

          17.    Plaintiff Jason Van Lente is an Illinois citizen, residing in Cook County,

   Illinois, at all times pertinent to this action. Van Lente purchased one or more Illinois

   Lottery instant game tickets during the times pertinent to this action.

          18.    Plaintiffs Raqqa, OmDev, Om Riya, E and B Liquors, Cairo, and Van Lente

   are sometimes hereafter referred to as “Representative Plaintiffs.”

          19.    Defendant Northstar Lottery Group, LLC, is a business organized and

   existing under the laws of the state of Illinois with its principal place of business at 180

   North LaSalle Street, Suite 1810, in Chicago, Illinois. At all times relevant to the claims

   asserted herein, Northstar has conducted business throughout the state of Illinois,

   including in St. Clair County.

          20.    Defendant IGT Global Solutions Corporation is a Delaware corporation

   with its principal place of business in Providence, Rhode Island. IGT is registered to do

   business in the state of Illinois and is listed by the Illinois Secretary of State as “active” in

   the state. At all times relevant to the claims asserted herein, IGT has conducted business

   throughout the state of Illinois, including in this District. IGT maintains an office in this
   state, at 3201 Robbins Road, Springfield, Illinois. Dane A. Cox is the General Manager of

   IGT’s Springfield, Illinois office. IGT is, and at all relevant times has been, a member of

   The Greater Springfield Chamber of Commerce (GSCC). The GSCC website shows IGT

   as providing “Lottery Services” from the Robbins Road location. Defendant IGT is a

   member of, part owner of, and, in relation to the claims asserted herein, a vendor to,

   Defendant Northstar. IGT was previously known as “GTECH.”

          21.    Defendant Scientific Games International, Inc., is a Delaware corporation

   with its principal place of business in Alpharetta, Georgia. Sci-Games is registered to do


                                                  5
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 8 of 53 Page ID #2275




   business in the state of Illinois and is listed by the Illinois Secretary of State as “active” in

   the state. At all times relevant to the claims asserted herein, Sci-Games has conducted

   business throughout the state of Illinois, including in this District. Sci-Games maintains

   offices at 2718 West Roscoe Street, Chicago, Illinois (listed as the “Midwest Region” office

   on Sci-Games website), and at 3401 North California Ave., Chicago, Illinois. Defendant

   Sci-Games is a member of, part owner of, and, in relation to the claims asserted herein, a

   vendor to, Defendant Northstar.

                                 III.    JURISDICTION AND VENUE

          22.     This action was commenced against Northstar on February 6, 2017, by the

   filing of a Complaint in the Circuit Court for the Twentieth Judicial District, St. Clair

   County, Illinois. On March 8, 2017, Defendant Northstar removed the action to this Court

   on the basis of diversity jurisdiction as to Plaintiff Raqqa, and supplemental jurisdiction

   as to all other plaintiffs.

          23.     Defendant Northstar thereafter moved to dismiss pursuant to Rules

   12(b)(1) and 12(b)(6). As to the Rule 12(b)(1) portion of its motion, Northstar contended

   that the plaintiffs had suffered no injury-in-fact and thus lacked Article III standing to

   pursue the action; Northstar contended that the Court therefore lacked subject matter

   jurisdiction and that the action should be dismissed. Dkt. No. 13. Plaintiffs moved to

   remand on the basis that Northstar had, accordingly, disclaimed subject matter

   jurisdiction, which was Northstar’s burden to demonstrate for purposes of removal, and

   that if the Court does in fact lack subject matter jurisdiction, then the appropriate remedy

   is remand. Dkt. No. 15. To the extent this Court ever determines that it lacks subject

   matter jurisdiction, Plaintiffs maintain that the appropriate remedy is remand.

          24.     Plaintiffs filed their First Amended Class Action Complaint (FAC), with

   leave of Court, on March 26, 2018 (Dkt. No. 75). The FAC added defendants IGT and Sci-
   Games to the action and added Count VIII (Civil Conspiracy). Plaintiffs filed their Second

                                                  6
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 9 of 53 Page ID #2276




   Amended Class Action Complaint (SAC), with consent of the parties, on May 4, 2018

   (Dkt. No. 83). The SAC added certain plaintiffs to the action. Plaintiffs filed their Third

   Amended Class Action Complaint (TAC), with consent of the parties and by Order of the

   Court, on February 28, 2019 (Dkt. No. 146). The TAC reflected the dismissal of one

   plaintiff from the action.

          25.     This Court has subject matter jurisdiction over the claims asserted in this

   Fourth Amended Class Action Complaint under 28 U.S.C. § 1332(a) as the matter in

   controversy exceeds the sum or value of $75,000 exclusive of interest and costs, and is

   between citizens of different states. In the alternative, the Court has subject matter

   jurisdiction under 28 U.S.C. § 1332(d) in that this is a class action in which the matter in

   controversy exceeds the sum or value of $5,000,000, exclusive of interest and costs, and

   in which any member of the class of plaintiffs is a citizen of a state different from any

   defendant.

          26.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2),

   as a substantial part of the events or omissions giving rise to the claim occurred in this

   district. Plaintiff Raqqa, Inc.’s business is located within this district, where it sold Illinois

   Lottery tickets and from which it transacted business with the Illinois Lottery.

                                          IV.    THE EVENTS

   A.     The Illinois State Lottery

          27.     The Illinois Lottery was established in 1974 under the Illinois Lottery Law,

   20 ILCS 1605/1 through 27, as amended. It operates as an independent, cabinet-level

   department of the state of Illinois.

          28.     Initially, the lottery sold tickets only for “passive” games that included

   weekly drawings. Eventually, instant games, daily games, and more interactive offerings

   were added, including scratch-off games.


                                                   7
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 10 of 53 Page ID #2277




          29.    The Illinois Lottery generated over two billion dollars in sales over its first

   eight years (combined) and over ten billion dollars in sales during its first fifteen years.

   From 1988 to 2006, the lottery generated more than $1.5 billion in sales each year. In fiscal

   year 2007, the Lottery surpassed $2 billion in sales for the first time and it has exceeded

   that threshold annually every year since. In each of fiscal years 2014 and 2015 the Lottery

   amassed more than $2.8 billion in sales.

          30.    Since 1985, Lottery profits have gone largely to the Illinois Common School

   Fund, the Capital Projects Fund, and to “Specialty” causes tied to particular games. The

   Common School Fund receives more than $600 million per year from Lottery revenues.

   In the current budget-challenged environment, this is funding that the state of Illinois—

   and particularly Illinois public schools—have come to rely upon. To the extent

   Defendants have, through their conduct as described below, eroded public confidence in

   and enthusiasm for the Lottery, they have jeopardized much-needed funding for Illinois

   public schools and infrastructure.

          31.    The Illinois Lottery sells tickets via eligible and accepted point of sale

   retailers who are licensed by the Department of the Lottery. Typical retailers include gas

   stations, convenience stores, grocery stores, and the like.

          32.    These retailers enter into a valid and enforceable written contract with the
   Department of the Lottery, known as a Retailer Agreement for Sale of Lottery Tickets

   (“Retailer Agreement”), or similar. The Retailer Agreement is a license to sell Lottery

   products under specified terms and conditions and pursuant to which the Lottery agrees

   to pay retailers certain commissions and bonuses.

          33.    Plaintiffs Raqqa, Omdev, Om Riya, and E and B Liquors are retailers of

   Lottery tickets and parties to such Retailer Agreements.

          34.    Under the Retailer Agreements and the terms and conditions incorporated

   therein, Retailers agree to make available at their point of sale locations lottery tickets for


                                                 8
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 11 of 53 Page ID #2278




   sale to eligible purchasers. The Retailers agree, among other things, to actively work to

   promote the sale of lottery tickets. Retailers also must allocate space in their point of sale

   locations for lottery equipment, promotional materials, and signage. Retailers are

   expected to meet weekly sales targets.

          35.    Retailers must expend their own capital for the lottery tickets which they

   hope to sell from their point-of-sale locations.

          36.    Retailers are required to redeem certain winning tickets presented to the

   Retailer. Other tickets presented to the Retailer are redeemed according to claim

   procedures the Retailer is required to follow.

          37.    Retailers provide labor to sell and redeem tickets at their places of business.

          38.    In exchange for allocating facilities and labor for the promotion, sale, and

   redemption of lottery tickets as described above, Retailers are paid a commission for

   ticket sales by the Lottery and also receive a bonus for winning tickets sold or redeemed

   at their locations. For instance, in 2011, Retailers began earning a 1% cashing bonus for

   paying out prizes of up to $600. Retailers were expected to earn some $10.5 million in

   extra compensation per year via the cashing bonus. For a grand prize ticket sold at its

   location, a Retailer can earn a bonus of hundreds of thousands of dollars.

   B.     Northstar Takes Over Management of the Lottery

          39.    In 2010, the state of Illinois decided to privatize the management and

   operation of the Lottery. The State initiated a formal Request for Proposal (“RFP”)

   process, seeking bids by prospective private managers for the Lottery. Based on its bold

   projections of increased profits, then-Governor Pat Quinn named Defendant Northstar

   the first Private Manager of the Illinois Lottery. Northstar took over management

   effective July 1, 2011; it was the first private company in the nation to manage a state

   lottery.



                                                 9
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 12 of 53 Page ID #2279




          40.    Defendant Northstar was formed by Defendants IGT and Sci-Games.

   Northstar is owned 80% by IGT and 20% by Sci-Games. Northstar was formed by IGT

   and Sci-Games in Illinois, as an Illinois entity, specifically for the purpose of bidding on

   the Illinois Lottery’s private manager contract.

          41.    Defendants IGT and Sci-Games are leading manufacturers of gaming

   machines and vendors to the lottery and gaming industry. Both have a history of

   providing services in the state of Illinois.

          42.    On or about July 30, 2010, IGT (then known as GTECH) and Sci-Games

   submitted a “Step 1 response” to the state of Illinois’ Request for Proposal. IGT and Sci-

   Games referred to themselves together as “[o]perating as the Northstar Lottery Group,”

   and having “joined in an alliance to respond to the Private Manager RFP.” The

   submission letter was signed by the President and Chief Executive Officer of IGT

   (GTECH) and by the President and Chief Executive Officer of Sci-Games. The cover of

   the proposal prominently displayed the logos for IGT and Sci-Games, along with

   Northstar. A legend inside the cover asserted that the proposal contained “confidential,

   proprietary, and/or trade secret information” of Northstar, IGT, and Sci-Games. IGT and

   Sci-Games signed (under penalty of perjury) certain disclosures made as a part of the

   proposal as “Offeror/Subcontractor.”
          43.    According to the Private Management Agreement (“PMA”) between the

   State and Northstar, Northstar agreed to “coordinate and manage Lottery operations and

   … introduce opportunities for innovation, agility and market responsiveness for the

   Lottery.” The State engaged Northstar in order to “increase sales and Net Income from

   the Lottery while maintaining the highest levels of integrity and responsibility.” The

   PMA had a stated term of ten years.

          44.    Pursuant to the PMA, Northstar was to provide all equipment and perform

   essentially all functions necessary to operate the Lottery. This included, among other


                                                  10
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 13 of 53 Page ID #2280




   things, the creation and management of new Lottery game designs, formats, prices, rules,

   and payout structures, along with management of existing Lottery games. Northstar also

   was responsible for recruitment, training, and supervision of Lottery Retailers, and the

   determination of commissions and other incentives for Lottery Retailers. Northstar was

   responsible for advertising, promotional materials, and general marketing strategy.

          45.    As the day-to-day manager of the Lottery, Northstar knew of, or even

   facilitated, the Lottery’s Retailer Agreements with each state-licensed Retailer. Northstar

   was also aware of the material terms of these agreements, including that Retailers stood

   to earn commissions in relation to lottery ticket sales and stood to earn bonuses for

   winning tickets sold or redeemed by the Retailer.

          46.    Pursuant to the PMA, Northstar was to prepare game rules consistent with

   applicable law and was at all times to operate the Lottery in accordance with applicable

   law.

          47.    Pursuant to the PMA, Northstar’s payment for operating the Lottery

   included payment of certain Operating Expenses and Incentive Compensation.

          48.    The Operating Expenses were set initially pursuant to Northstar’s

   successful RFP bid. Northstar was paid approximately $130 million for Operating

   Expenses for each of 2013 and 2014. Operating Expenses were paid out to Northstar on a
   regular monthly basis.

          49.    As Incentive Compensation, Northstar received (subject to several potential

   adjustments) a percentage of the portion of Lottery Net Income received in a given

   calendar year that exceeded certain thresholds. For instance, in Contract Year 1, the PMA

   provided that Northstar would receive 10% of that portion of Net Income exceeding $674

   million, 20% of that portion of Net Income exceeding $714 million, and 30% of that

   portion of Net Income exceeding $754 million. Net Income includes all revenue derived




                                               11
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 14 of 53 Page ID #2281




   from the Lottery, less paid prizes, commissions to Lottery Retailers, and Operating

   Expenses.

          50.        To maximize Net Income, Northstar had an incentive to maximize the

   Lottery’s revenues and minimize its payouts of prizes (to Purchasers) and commissions

   (to Retailers).

          51.        In addition to this general financial motivation to increase Lottery Net

   Income, Northstar also had further motivation.

          52.        To win the RFP, Northstar had an incentive to make a relatively low bid for

   Operating Expenses. This is because in evaluating competing bids the State would prefer,

   all other things being equal, a bid that included a lower amount of set monthly payouts

   pursuant to the PMA.

          53.        The PMA also provides that Northstar’s compensation would be adjusted

   downward (pursuant to set formulas) in the event of a Net Income Shortfall. A Net

   Income Shortfall occurred where Net Income did not reach certain Net Income Targets as

   set by Northstar’s winning RFP bid (or as set in subsequent year business plans).

          54.        To win the RFP, then, Northstar also had an incentive to make a relatively

   high bid for annual Net Income Targets. This is because in evaluating the competing bids

   the State would prefer, all other things being equal, a bid that allowed it to minimize
   payments to the manager. The higher the Net Income Targets, the greater the likelihood

   that Net Income Shortfalls would occur and payments to the private manager would be

   reduced. In fact, Net Income Shortfalls occurred for each of the years ending June 30,

   2012, 2013, and 2014.

          55.        In light of its motivation to bid low for Operating Expenses, but high for

   Net Income Targets, Northstar had a strong financial motivation to cover its risk on both

   of these fronts by increasing the Net Income of the Lottery. As noted above, this




                                                  12
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 15 of 53 Page ID #2282




   motivation is in addition to the general motivation to maximize its Incentive

   Compensation percentage by reaching the higher Net Income tiers.

          56.    To increase the Net Income of the Lottery, Northstar sought to increase

   Lottery revenues, i.e., ticket sales, while reducing prize payouts to Purchasers and

   commissions and bonuses to Retailers.

          57.    Northstar successfully boosted lottery ticket sales by hundreds of millions

   of dollars in each of its first three years as Private Manager. Northstar also managed to

   reduce prize payouts, as described below.

   C.     IGT’s and Sci-Games’ Participation in Operation of the Illinois Lottery

          58.    Defendants IGT and Sci-Games created Northstar for the specific purpose

   of bidding on the Illinois Lottery’s private manager RFP, winning that contest, and

   operating the Illinois Lottery.

          59.    Northstar entered into vendor agreements with IGT and Sci-Games as “sub-

   contractors” to perform certain functions relating to operation of the Illinois Lottery.

          60.    Defendants IGT and Sci-Games provided similar services to the Illinois

   Lottery before they created Northstar and before Northstar was awarded the PMA

   contract.

          61.    Under the PMA, Northstar was required to include in its subcontracts with

   vendors (including IGT and Sci-Games) a provision stating that vendor services are

   provided “for the benefit of the State, as well as flow-down provisions.” By acting as

   vendors, IGT and Sci-Games have transacted, or continue to transact, business in this

   state relevant to the claims asserted herein.

          62.    Through their creation, ownership, and control of Northstar, and through

   their participation as described herein, IGT and Sci-Games had all the same incentives

   and Illinois Lottery operational knowledge attributable to Northstar.



                                                   13
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 16 of 53 Page ID #2283




            63.     At the times relevant to this complaint, Northstar performed very few of

   the overall functions of operating the Illinois Lottery on its own. Many of the functions

   are or were, instead, performed by IGT and Sci-Games.

            64.     For instance, IGT provided the gaming systems, retail equipment,

   networks, and the internet platform for operation of the Lottery.

            65.     IGT also provided the relevant databases used to operate, analyze, and

   track, lottery functions. These include the “Enterprise Services” (“E.S.”) database, an

   analytics database, a “Business Objects” database or utility, and a player database.

            66.     In fact, in operating the Illinois Lottery, Northstar did not provide any of its

   own services from a technology standpoint; these services were all provided by IGT. IGT

   (and not Northstar) owns this technology.

            67.     Northstar users had access to certain of IGT’s technology systems, or to

   output from those systems, for purposes of operating the Illinois Lottery.

            68.     Northstar and Sci-Games representatives participated in the decision-

   making process on what new lottery games should be created and offered, and on what

   terms.

            69.     Sci-Games provided Northstar and the Illinois Lottery with access to its

   private “Game Gallery” website that shows options for game parameters, including
   artwork, ticket price, and other game characteristics. Based on its experience with

   lotteries in other states, Sci-Games rated the various offerings with “index numbers” that

   it calculates.

            70.     Based on criteria or desires that Northstar communicated, Sci-Games then

   “built” a prize structure for new games. Sci-Games created “working papers” describing

   each game and recommended prize structures for the games. Sci-Games was responsible

   for the game programming, production, manufacturing, printing, and packaging of each

   game operated by Northstar.


                                                   14
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 17 of 53 Page ID #2284




          71.    When a new game is created, packs of tickets are printed and distributed to

   retailers or sent to a warehouse for storage. Defendant Sci-Games participated in and

   made a recommendation on what tickets should go into the retail market and what tickets

   should be stored in a warehouse.

          72.    As described below, Defendants designed games so that tickets would be

   made available for retail sale in a sequential fashion.

          73.    Sci-Games provided data that allowed IGT’s E.S. database to know

   precisely how many winning tickets are within any given pack of tickets.

          74.    The IGT E.S. system determined approximate daily sales based on

   percentages of tickets validated (turned in for prizes).

          75.    Sales of lottery tickets, for Defendants’ tracking purposes, were managed

   by IGT’s proprietary systems.

          76.    An IGT proprietary algorithm determined when 90% of the low-value

   tickets in a given ticket pack were sold. Once this has occurred (or 90 days had passed),

   the IGT system automatically invoiced the retailer for settlement of the ticket pack

   purchase. IGT also then provided a weekly EFT file to the Lottery’s bank that swept the

   amount owed by each retailer from the retailers’ bank accounts.

          77.    IGT and Sci-Games provided further functionality with Northstar for the
   Lottery, as described in their operating agreements, in the Lottery PMA, and/or in their

   vendor agreements.

   D.     Defendants Implement a Scheme to Unlawfully Maximize Profits at the
          Expense of Plaintiffs by Misstating the Odds of Winning Grand Prizes in At
          Least Three Ways

          78.    In operating the Lottery, Defendants designed, planned, and offered

   hundreds of new instant lottery games. Instant games represented a potential means to

   dramatically increase ticket sales and profits for the Lottery.


                                                15
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 18 of 53 Page ID #2285




             79.   Instant games are preplanned, self-contained products. Each game pays for

   its planned prizes from the money the game generates in sales. A set number of tickets

   are planned and printed ahead of time, along with a prize structure. The purported odds

   of winning are published on the tickets themselves and elsewhere.

             80.   In order to increase ticket sales for instant games, Defendants decided to

   offer bigger grand prizes. In order to do this, they had to design games that included

   significantly more tickets. Indeed, according to an investigation conducted by the Chicago

   Tribune, Northstar employed a practice of ordering far more tickets than reasonably could

   be expected to sell. This represented a sharp change in practice for the Lottery.

             81.   For comparison, Illinois instant games typically have involved a pre-set

   number of tickets such that the complete game would sell out. For instance, in 2005 (pre-

   Northstar) the Lottery offered its first $20 instant ticket game. Total prizes were set at $50

   million, with three top prizes of $2 million each. The game sold out weeks ahead of

   schedule.

             82.   In 2007 (pre-Northstar), the Lottery offered a St. Patrick’s Day game in

   which 500,000 tickets at $20 each sold out in approximately three weeks leading up to the

   holiday. Pre-set allotments of hundreds of thousands of tickets for other similar games

   (and annual St. Patrick’s Day games) routinely sold out quickly.

                   1.    Defendants Misstate the Grand Prize-Winning Odds of “Game
                         909” By Almost Ten Percent

             83.   Beginning in 2013, Defendants created a new instant game called The Good

   Life - $30,000 a week for 30 years (also known as “Game 909”). Game 909 was part of

   series of games called The Good Life Series.

             84.   Game 909 was designed to include 14,040,000 tickets at a cost of $30 per

   ticket.




                                                16
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 19 of 53 Page ID #2286




          85.    Game 909 was designed as offering two grand prizes of $30,000 per week

   for 30 years, which was the largest prize ever offered by the Illinois Lottery for an instant

   ticket scratch-off game.

          86.    Documents produced by Defendants in discovery demonstrate that ticket

   printing for Game 909 took place in two separate batches. The first batch of tickets for

   Game 909 contained 7,702,380 tickets, including one grand prize-winning ticket, and

   these game tickets went on sale on September 3, 2013.

          87.    Defendants represented on the tickets that the odds of winning a grand

   prize in Game 909 were 1 in 7,020,000 (i.e., 2 grand prize winners in 14,040,000 tickets).

          88.    Documents produced by Defendants in discovery also demonstrate that the

   second batch of tickets for Game 909, which contained the remaining 6,337,620 tickets,

   was not printed until July 21, 2014 and the game was terminated before any tickets from

   the second batch went on sale.

          89.    During the entire time Game 909 was on sale, Defendants represented that

   there were two grand prize tickets available for purchase, when in fact, the entire time

   tickets for the game were being sold, only a single grand prize ticket was available for

   purchase.

          90.    Defendants never made the second batch of 6,337,620 tickets available for
   purchase. Thus, the true odds of winning a grand prize in Game 909 were, at best, 1 in

   7,702,380, rather than 1 in 7,020,000. Defendants accordingly overstated the odds of

   winning a grand prize in Game 909 by almost ten percent.

                 2.     Defendants Overstate the Odds of Winning by Failing to Account
                        for or Disclose a Practice of Terminating Games Early When to Do
                        So Served Game Profitability

          91.    At the times Defendants initiated games, they had a plan to end games early

   if doing so served game profitability. For instance, if Defendants decided that ticket sales
   revenue for a game outpaced predicted game payouts so that the Lottery was “ahead” in
                                                17
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 20 of 53 Page ID #2287




   that game and risked losing this advantage if a grand prize ticket was sold and redeemed,

   Defendants often simply terminated the game early. This preexisting plan to terminate

   games early if doing so was financially advantageous to Defendants was a necessary

   factor in determining the true odds of winning a grand prize in any game—just like the

   total number of tickets and the total number of grand prizes available were necessary

   factors in setting the true odds of winning a grand prize. However, Defendants did not

   take the potential-early-termination factor into account when stating the odds of winning

   a grand prize. Thus, the odds stated by the Defendants were potentially wrong for each

   game at the time each game started, and were in fact wrong at the time each game started

   for every game the Defendants actually terminated early.

         92.     Defendants failed to disclose at the times they initiated games, that they

   had they had the foregoing plan to (potentially) end games early and Defendants did not

   take this into account in setting the odds they published for any games. All ticket

   purchasers who did not win a grand prize for games that were terminated early suffered

   injury by Defendants’ failure to disclose their preexisting plan and failure to account for

   the plan in the odds they published. These purchasers did not receive what they

   bargained for—a chance to win a grand prize at the odds stated by Defendants.

         93.     Defendants’ scheme to terminate some games early to maximize profits
   relied in large measure on Defendants’ offering of bigger grand prizes in order to

   generate more sales. Defendants were able to advertise bigger grand prizes, thus

   attracting more ticket sales, by designing instant games that included far more tickets

   than reasonably could be expected to sell.

         94.     Defendants’ practice of discontinuing games before all—or sometimes

   before any—grand prizes had been awarded for the game was uncovered by the Tribune

   investigation and is confirmed by discovery in this lawsuit.




                                                18
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 21 of 53 Page ID #2288




          95.    For instance, in 2012 Northstar initiated a $5 instant ticket game called

   “Birthday Surprise” for which it ordered a print of nearly 10 million tickets. This was

   more than 3.5 times the number of tickets the state ordinarily would sell for a $5 game.

   Birthday Surprise ostensibly was to include two grand prize winners, each entitled to a

   $150,000 immediate pay-out along with $150,000 on the winner’s birthday for 20 years.

   The first grand prize was awarded in March 2013, but that same month—and despite

   internally calling Birthday Surprise a “current player favorite and well performing”

   game—Northstar planned to discontinue the game. Birthday Surprise was terminated

   with only 64% of its tickets sold and the second grand prize was never awarded.

          96.    Just ten weeks later, though, a new (and nearly identical) “Birthday

   Surprise” game commenced, with the same pre-planned prize structure and number of

   tickets as the original. Northstar ended this game within ten months, with only 49% of

   the tickets sold. No grand prizes were awarded.

          97.    Four of the five games in The Good Life Series included grand prizes worth

   over $1,000,000: “$2,000 A Week for 20 Years” (Game 875); “$5,000 A Week for 20 Years”

   (Game 876); “$10,000 A Week for 20 Years,” (Game 877); and “$30,000 A Week for 30

   Years” (Game 909).1 Of the twelve available grand prizes across the four games, only

   three were ever awarded. No grand prizes were awarded for “$10,000 A Week for 20
   Years” (Game 877) or for “$30,000 A Week for 30 Years” (Game 909). In all four games,

   Defendants paid out a smaller percentage of ticket sales revenue than the games were

   designed to pay. In Game 877 and Game 909 Defendants paid about 12% and 16% less

   than the games were designed to pay, respectively.

          98.    In late 2013, Northstar began selling tickets for “The Good Life - $30,000 a

   week for 30 years” (also known as Game 909, discussed above). According to

   1
          The fifth game in The Good Life series, Game 874, was called “1,000 A Week for 20 years.”
   The then-present value of its grand prize was less than $1 million.

                                                 19
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 22 of 53 Page ID #2289




   the Tribune investigation, the game was designed to pay out 21.38% in grand prizes,

   40.14% in lower prizes, and 38.48% in what the defendants call “break even prizes.”2 Thus

   almost 60% of the ticket sales revenue potentially payable back to players was accounted

   for by the “break-even prizes” (which players frequently simply reinvested in purchasing

   additional lottery tickets) and grand prize tickets (which were not paid). For tickets

   printed in the first print batch, 39.21% of potential winnings was accounted for by the

   “break even prize” money and 19.85% of potential winnings was accounted for by a

   grand prize ticket that was never sold. Defendants terminated Game 909 when fewer than

   15% of the printed tickets were sold and no grand prizes had been awarded. Game 909

   generated $63 million in sales and paid out $38 million in smaller prizes and “break even

   prizes.”

          99.     Defendants’ scheme to inflate ticket sales and reduce prize payouts

   extended to other games. The specific games discussed above are for illustrative purposes

   only. Defendants’ scheme to reduce prize payouts in order to increase profits was an

   aggregate scheme that ran across all scratch-off games.

          100.    According to the Tribune investigation, for the biggest instant games, games

   with over $1,000,000 in prizes, the Lottery did not award 23 grand prizes, representing

   more than 40% of the total grand prize-winning tickets for those games.
          101.    Documents produced by Northstar in this suit demonstrate that for the

   seventeen games initiated by Northstar between 2011 and ended before June 28, 2015 that

   had a grand prize of greater than $1,000,000, only 34.5% of the available grand prize

   money was actually paid out. Fourteen of the seventeen games were discontinued before

   2
            So-called break even prizes are payouts that return to the player the purchase price of the
   ticket. They were neither break even nor prizes. Players do not win or even break even when they
   receive $30 back on a ticket that cost $30 because players receive nothing for this risk they took in
   purchasing the ticket.



                                                    20
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 23 of 53 Page ID #2290




   paying out all grand prizes3, including three games that were discontinued before paying

   out any grand prizes.4 Two of the games that were discontinued before any grand prizes

   were awarded had a combined total of almost $95 million allotted for grand prizes, none

   of which was awarded.5 The low payout rates reflected a drastic change in practice for

   the Lottery and drew a sharp contrast with lotteries run by other states not subject to

   private management interests.

          102.   According to the Tribune investigation, for the six years preceding

   Northstar’s management of the Lottery, Illinois awarded 87.5% of the grand prizes that

   its big prize games were designed to pay out. This figure is comparable with the award

   percentages of other state lotteries. The Tribune found, however, that under Northstar,

   the Lottery award rate dropped to 59.6%. An award rate decrease of this magnitude is

   not explainable as happenstance or attributable to a lack of interest in the Lottery—

   indeed, ticket sales were up under Northstar. Rather, it reflects Northstar’s

   implementation of a practice designed and orchestrated by Defendants of discontinuing

   games early when the profitability of the game was statistically maximized. Because

   Defendants knew with a reasonable degree of certainty how many tickets had been sold

   for a game at any given time, how many prizes (and grand prizes) had been claimed for

   the game, and what the commensurate profitability of the remaining unsold tickets was,
   Northstar was in a position to, and did, discontinue games before winning tickets could

   be sold.

          103.   Defendants’ early termination of games was not left to chance. Evidence

   generated in discovery demonstrates that Defendants tracked game profitability.




   3      Games 831, 835, 858, 872, 875, 876, 877, 889, 902, 908, 909, 918, 924, and 944.
   4      Games 877, 908, and 909.
   5
          Games 877 and 909.
                                                  21
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 24 of 53 Page ID #2291




         104.   The purpose of Defendants’ early termination of games was to avoid selling

   too many grand prize-winning tickets. Documents obtained in discovery establish that

   Defendants intentionally terminated games for the express purpose of avoiding having

   to pay out certain grand prizes. As evidenced by a January 22, 2014 email to Northstar

   VP of Sales and Marketing Francesco Parola from Northstar Instant Product Manager

   Karen Harris (who is also a former and current Sci-Games employee), Defendants

   terminated games early because they could not risk “incurring any additional hits to net

   income” and they could not “risk a player choosing the annuity which wasn’t properly

   funded by the prize structure[.]” This email pertains to top prizes; annuities were only

   purchased to cover payouts for top prizes.

         105.   Northstar’s sworn testimony provided in this lawsuit confirms that the Sci-

   Games’ account manager for the Illinois Lottery and Northstar’s product manager took

   part in the decision-making process regarding the termination of scratch-off lottery

   games. The Sci-Games account manager for at least part of the relevant period was Laurie

   Pierce. The Northstar product managers during the relevant period were Karen Harris

   and Matthew Hayes.

         106.   In implementing this practice, designed to increase its own profitability,

   Northstar deceived Purchasers who bought tickets believing that the grand prizes would,
   in fact, be awarded and that their odds of winning were as reflected on the tickets or

   where otherwise published.

         107.   While Defendants alerted purchasers (via terms inscribed on the backs of

   tickets) that tickets may continue to be sold even if all top prizes in a game have been

   claimed, they said nothing about the early discontinuation of games before prizes are

   awarded. In other words, if Defendants believed that they could continue to make money

   selling tickets for a game without risk of having to pay out further grand prizes (because

   they already were paid), they disclosed that they may do so. Nowhere, though, did


                                                22
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 25 of 53 Page ID #2292




   Northstar or any Defendant disclose to purchasers that games might be discontinued early

   in order to ensure that no grand prize (or not all grand prizes) ever would be paid out for

   that game. Nowhere did Northstar disclose that this practice had an effect on the odds of

   winning grand prizes in games.

         108.   Defendants’ termination of these games pursuant to their preexisting,

   undisclosed plan damaged all purchasers of tickets for these games because the odds of

   winning were overstated from the outset of the games.

         109.   In addition to deceiving Purchasers, by discontinuing games Defendants

   minimized or eliminated the possibility that they would have to pay commissions and

   bonuses to Retailers. Retailers contracted to provide labor and other consideration

   pursuant to Retailer Agreements in exchange for commissions and bonuses for the sale

   and/or redemption of winning tickets. Where tickets—and particularly winning tickets—

   went unsold because games were discontinued prematurely, Retailers were deprived of

   commissions and bonuses.

         110.   These practices were designed to inflate the profitability of the Lottery at

   the expense of Purchasers and Retailers, all to result in increased revenues for Northstar

   and for IGT and Sci-Games. The practices had this effect.

         111.   Defendants’ scheme extended across all scratch-off games. The scheme was
   first exposed as a part of the Chicago Tribune investigation and publication. Prior to

   publication of the Tribune investigation’s findings, Defendants’ scheme was concealed

   from Plaintiffs and the public, and was not publicly-known. Even the Tribune

   investigation did not reveal or disclose the full extent of the scheme, which was and is

   knowable only by way of discovery conducted in this action.




                                               23
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 26 of 53 Page ID #2293



                 3.     Defendants Used “Stratified Random Distribution” as an
                        Undisclosed Scheme to Sell Discrete Groups of Tickets for Which
                        the Odds of Winning a Grand Prize Were Zero

          112.   A lottery is “a chance for a prize for a price.” Black’s Law Dictionary. The fact

   that each lottery ticket holds out the potential to be a grand prize winner is what makes

   a lottery a lottery. Grand prizes motivate purchasers to play the lottery. That’s why

   Defendants used the limited space on the face of every lottery ticket to promote the

   amount of grand prizes in large, bold font; e.g., “Win Up To $200,000!,” $5,000 a Week

   for Twenty Years,” “35 $1,000,000 Top Prizes!,” “Win Up To $4,000,000,” “$3,000,000,”
   “Win Up To $2,000,000,” $5,000 a Week for Life!,” “Win Up To $15,000,000,” “Win Up to

   $5,000,000.” “Win Up to $250,000,” “Win Up To $50,000.” And they did the same on the

   back of virtually every lottery ticket.




                                                24
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 27 of 53 Page ID #2294




   Following are fronts and backs of tickets from some of the games at issue in this lawsuit:




                                              25
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 28 of 53 Page ID #2295




                                        26
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 29 of 53 Page ID #2296




         113.   The stated goal of Northstar’s Illinois Lottery Private Manager bid was to

   increase Lottery sales and profits. To achieve that goal, Northstar increased the

   purportedly available value of grand prizes for instant games it designed upon taking

   over operation of the Lottery.



                                             27
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 30 of 53 Page ID #2297




          114.   Each time Defendants validated a grand prize winner, i.e., confirmed a

   purchaser had won a grand prize, they immediately issued press releases, conducted

   media interviews, and otherwise promoted the winning of the grand prize. They did this

   in order to induce Purchasers to buy more tickets.

          115.   Northstar’s Parola inquired of its Product Manager Matt Hayes about the

   extent to which Northstar could promote games by highlighting the availability of grand

   prizes by asking, for example, whether they could advertise that “we still have all 4 100x

   4M winning tickets unpaid[.]”

          116.   Given the importance of grand prizes to lottery ticket purchasers, if the

   operator of a lottery sells a discrete (and sizeable) group of tickets that the operator knows

   has no chance of containing a grand prize ticket, that’s not a lottery, it’s a scam. Yet

   through an undisclosed practice called Stratified Random Distribution (SRD),

   Defendants routinely sold tickets from large, discrete groups of tickets that they knew

   contained no grand prizes—all while misrepresenting that each ticket for sale held the

   potential to be a grand prize ticket. That was unfair and deceptive and it injured the

   Plaintiffs.

          117.   Defendants used SRD for each instant lottery game during the period they

   operated the Lottery. They never disclosed the practice to purchasers. The practice
   enabled them to sell large numbers of lottery tickets knowing with certainty none of the

   tickets was a grand prize winner. Defendants used SRD even though the Illinois Lottery

   expressed to Defendants serious concerns about the litigation risk associated with selling

   discrete groups of tickets the Defendants knew did not contain a grand prize ticket.

          118.   SRD worked as follows. For each instant game, a predetermined number of

   tickets was planned and printed, along with a prize structure. A prize structure is the

   number of winners per game, i.e. 1,000 - $1 winners, 500 - $2 winners, 250 - $5 winners,

   etc. All printed tickets were divided into separate strata, with each stratum containing an


                                                28
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 31 of 53 Page ID #2298




   equal number of tickets. Each stratum also typically contained an equal number of grand

   prize tickets. The grand prize tickets were distributed within each stratum, hence the name

   stratified random distribution.

          119.   Defendants sold the multiple strata under a single game name used for

   marketing purposes, e.g., Birthday Surprise. However, as designed with respect to grand

   prize-winning tickets, each stratum was in effect a separate, stand-alone game, with its

   own    predetermined      number     of   tickets,   predetermined     prize   structure,   and

   predetermined odds. And when the final grand prize from a stratum was validated, no

   more grand prizes were available in that stratum no matter how many tickets in that

   stratum remained unsold.

          120.   After Defendants created multiple strata under a single game name, they

   sequentially distributed the tickets to retailers, with the first tickets from the first stratum

   distributed for sale first and the last tickets from the final stratum distributed for sale last,

   if at all. As a result of this sequential distribution of strata and tickets within strata,

   virtually all tickets from one stratum were sold before virtually any tickets from next

   stratum were sold.6 Through the practice of SRD, Defendants intended to, and did,

   minimize simultaneous ticket sales from more than one stratum. This minimized the

   likelihood that a grand prize ticket from a stratum would be sold before all tickets from
   the preceding stratum were sold. Defendants used SRD, rather than actual random

   distribution of grand prize tickets within a game structure, to ensure that not all grand

   prize tickets were sold early in a game and to ensure that some grand prizes tickets would

   not be sold until late in a game, if at all. So, once the final grand prize ticket from a stratum

   was sold, the remaining tickets in that same stratum—which Defendants knew contained

   no grand prize ticket—would have to be sold before tickets from the next stratum—which

   6
          To ensure continuous availability for sale of tickets for a game, some minor overlap
   occurred during which the last tickets from one stratum were for sale when the first tickets from
   the subsequent stratum went on sale.
                                                  29
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 32 of 53 Page ID #2299




   Defendants knew did contain a grand prize or prizes—could be sold. Defendants thus

   knew of discrete, identifiable groups of tickets they sold which had no chance of

   producing a grand prize ticket. Even so, they never disclosed this and they affirmatively

   represented that grand prize tickets remained available in the game.

          121.   By contrast, when the final grand prize ticket in a game was validated by the

   Defendants (assuming the game was not terminated earlier), Defendants knew that no

   more grand prize tickets were available to be won in that game. Thus when the final grand

   prize ticket in a game (which would typically be the final grand prize ticket in the final

   stratum of a game) was validated, Defendants immediately began “cleaning up” the

   game, i.e., they commenced the process of terminating the game and pulling it from the

   market. They also did so to avoid the appearance that they were selling from a large,

   discrete group of tickets they knew contained no grand prize tickets – as doing so would

   be unfair and deceptive.

          122.   Because each stratum in a game is, itself, effectively a self-contained game,

   there is no rational basis for treating the final stratum in a game differently than the

   preceding strata with respect to initiating the cleanup process. In the same way

   Defendants knew that when the final grand prize in a game was validated the remaining

   unsold tickets in that game contained no grand prize tickets, Defendants also knew that
   when the final grand prize ticket in any stratum was validated, no more grand prize tickets

   were available to be won in that stratum. Purchasers, by contrast, neither knew nor could

   have known Defendants were selling tickets from discrete groups of tickets that had no

   chance of containing a grand prize ticket because Defendants never disclosed the SRD

   practice.

          123.   In contrast to Defendants’ cleanup and termination of a game when the

   final grand prize ticket in a game was validated, when the final grand prize ticket in a

   stratum other than the final stratum in a game was validated, Defendants continued to


                                               30
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 33 of 53 Page ID #2300




   sell tickets from that stratum. They did so while knowing that no more grand prize tickets

   were available to be won in that stratum. In contrast to the appearance Defendants were

   trying to maintain (see supra paragraph 121,) they were in fact selling tickets from a large

   and discrete group of tickets they knew did not contain any grand prize tickets. This was

   unfair. At the same time they were selling from a large, discrete group of tickets that they

   knew had no chance of containing a grand prize, Defendants continued to advertise at

   the point and sale, the Lottery website, and elsewhere that each ticket for sale held out

   the potential of being a grand prize ticket. In fact, if a purchaser looked at the “Remaining

   Instant Game Prize List” (which list Defendants promoted on the back of each instant

   lottery ticket, see supra paragraph 112), she would see one or more grand prizes was

   ostensibly available. That is, she would see a representation that a grand prize remained

   available such that each ticket for sale held the potential to be a grand prize ticket. And if

   a purchaser looked at the face of the instant ticket she was considering purchasing, she

   would see the grand prize prominently advertised as being available. This was false and

   therefore deceptive.

          124.   The following hypothetical illustrates how SRD worked in practice. In a

   hypothetical game for which 30 million tickets are printed, including three grand prize

   tickets, each stratum would be comprised of ten million tickets. One grand prize ticket
   would be randomly distributed within the first stratum, one grand prize ticket would be

   randomly distributed within the second stratum, and one grand prize ticket would be

   randomly distributed within the third stratum. Defendants would then begin

   distributing the tickets to retailers sequentially, beginning with the first tickets in the first

   stratum—leaving the remaining tickets in the warehouse and not yet available for sale.

   When virtually all tickets from the first stratum were sold, Defendants would then begin

   distributing the first tickets from the second stratum to retailers.




                                                  31
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 34 of 53 Page ID #2301




          125.     If, in this hypothetical, the grand prize ticket from the first stratum was

   validated at the time the five-millionth ticket in the first stratum was sold, five million

   tickets would remain unsold in that first stratum. Thus, upon validation of the final grand

   prize in that stratum, Defendants would know that none of the five million unsold tickets

   in the first stratum could be a grand prize ticket. At this time, the “Remaining Instant

   Game Prize List” appearing on the Lottery website and promoted on the back of each

   instant lottery ticket would show two grand prize tickets remained to be sold. And each

   of the unsold five million tickets would prominently advertise the grand prize as being

   available. In fact, no grand prize-winning ticket would be available until the remaining

   five million tickets from the first stratum were sold.

          126.     Despite the fact that none of the remaining five million tickets in the first

   stratum held out the possibility of being a grand prize ticket, Defendants would continue

   to sell the remaining tickets in the first stratum. This would enable Defendants to sell five

   million tickets from the first stratum with no risk and a massive upside. Purchasers, by

   contrast, would pay the purchase price for the five million tickets while unknowingly

   having no chance of winning a grand prize from that group of five million tickets. This

   unfair and deceptive practice injured purchasers.

          127.     The same process would play out in the second stratum. Again, every ticket
   purchase from any stratum (other than the final stratum in a game) after the final grand

   prize in the stratum was validated was sold under deceptive pretenses and injured

   purchasers because Defendants knew each such ticket lacked any chance of being a grand

   prize ticket.

          128.     When the grand prize ticket in the final stratum was validated, such that no

   grand prize-winning tickets remained available for the entire game, Defendants would

   terminate the game and cease selling tickets for the game. It was only upon validation of




                                                 32
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 35 of 53 Page ID #2302




   the final grand prize ticket in the final stratum that the “Remaining Instant Game Prize

   List” would show no grand prizes remained.

         129.    As the above hypothetical shows, SRD allowed the Defendants to

   knowingly sell large, discrete groups of millions of tickets with no risk the tickets were

   grand prize winners. Conversely, SRD forced lottery-playing purchasers to spend

   millions of dollars on tickets that unbeknownst to them did not hold out the potential to

   be a grand prize.

         130.    Defendants knew that selling from a large, discrete groups of tickets that

   had no chance of containing a grand prize was improper. This is why they began cleaning

   up and terminating games as soon as the final grand prize ticket in a game was validated.

         131.    In fact, the Lottery put Defendants on notice of the risk of litigation

   associated with continuing to sell tickets from groups of tickets they knew did not contain

   a grand prize. An email from Karen Harris, Northstar’s Instant Product Manager, to Scott

   Howarth, IGT’s Vice President of Operations for Lottery Management Services, reads:


                 Julie Johnson [the manager of the Illinois Lottery in charge of
                 communicating with Northstar] got back to me today; there
                 are not any legal requirements that state that the Lottery must
                 clean up a game when the last top prize is won. That being said,
                 the state weighs that against a potential lawsuit if the top prize is
                 not available when a game is still on sale and not in cleanup. We
                 changed the ticket back language last year per Connie so that
                 we wouldn't have to clean up a game after the last top prize
                 is won.
                 I assume now we will be cleaning up games when the last top
                 prize is won. Let me know if this is different. Will finish up
                 procedures tomorrow and provide it to you for review
                 (emphasis added).
         132.    Despite knowing that once the final grand prize winning ticket in a stratum

   was validated there was a large, discrete group of tickets for which no grand prize
   winning tickets were available for purchase, Defendants induced consumers to purchase
                                                  33
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 36 of 53 Page ID #2303




   tickets by advertising that someone had won a grand prize, advertising on the Lottery

   website that more grand prizes were available, and advertising at the point of sale that

   each ticket held out the potential to be a grand prize.

          133.    Defendants had the technological capacity clean up and terminate a stratum

   within a game upon validation of the final grand prize in that stratum. Defendants’

   failure to begin cleaning up a stratum once the final grand prize ticket in that stratum

   was redeemed was unfair. Defendants’ failure to disclose the details of its SRD was

   deceptive.

          134.    In addition to the foregoing, SRD also facilitated Defendants’ unlawful

   practice of terminating games early when sufficient profitability was reached, supra

   paragraphs 91-111. It did so by ensuring that not all winning tickets would be sold early

   in a game and that some would not be sold until late in a game, if at all. This increased

   the opportunity for profit-maximizing early game termination when ticket sales as a

   percentage of all tickets in a game sufficiently outpaced game payouts as a percentage of

   all payouts potentially available in that game.

          135.    Defendants’ conduct described in this complaint was outrageous because

   the Defendants’ motive was evil and their acts showed a reckless disregard of the

   Plaintiffs’ rights.

   E.     The State of Illinois Terminates the Northstar Contract

          136.    Although the PMA was not set to expire until at least 2020, in December

   2014 the state delivered to Northstar a Termination Notice. The Attorney General

   subsequently disapproved of a negotiated termination agreement entered into between

   the state and Northstar.

          137.    Illinois Governor Bruce Rauner then fired Northstar in September 2015. The

   state reached a termination agreement with Northstar that removed Northstar as Lottery



                                               34
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 37 of 53 Page ID #2304




   private manager effective January 1, 2017, or whenever a replacement would thereafter

   be chosen.

          138.    As a part of the separation, Defendant IGT negotiated a “residual value”

   benefit that requires the new Illinois Lottery private manager either to continue to use

   IGT as its vendor, or to pay to IGT up to $14 million per year for up to four years.

          139.    In September 2017, the state ultimately awarded the new lottery PMA

   contract to Camelot. Upon winning the contract for the PMA, Camelot pledged to reverse

   the Northstar practice of designing games that included more tickets than reasonably

   could be sold. According to the Chicago Tribune, Camelot said it would “do a better job of

   designing and testing games to ensure only enough tickets were printed that they

   believed could be reasonably sold.”

                  V.    FACTS PERTAINING TO THE REPRESENTATIVE PLAINTIFFS

   A.     Retailer Plaintiffs

          140.    Plaintiffs Raqqa, Omdev, Om Riya, and E and B Liquors are Retailers of

   Illinois Lottery tickets and parties to Retailer Agreements with the Illinois Department of

   the Lottery.

          141.    Under the Retailer Agreements, the Retailer Plaintiffs provide and have

   provided, among other things, labor and facilities in order to make lottery tickets

   available for sale at their business locations. The Retailer Plaintiffs were and are required

   to redeem certain winning tickets presented to them.

          142.    In exchange for the consideration they provide as described above, the

   Retailer Plaintiffs are entitled to be paid a commission for ticket sales and also to receive

   a bonus for winning tickets sold or redeemed at their locations.

          143.    As the manager and facilitator of Retailer Agreements, Defendant

   Northstar was and is aware of Plaintiffs Raqqa’s, Omdev’s, Om Riya’s, and E and B


                                                35
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 38 of 53 Page ID #2305




   Liquors’ Retailer Agreements with the Illinois Lottery, and was and is aware of the

   material terms of those contracts.

            144.   By discontinuing Illinois Lottery games before all—or sometimes before

   any—grand prizes were awarded, Defendant Northstar interfered intentionally and

   unreasonably in the Retailer Plaintiffs’ contractual relationships with the Department of

   the Lottery and with the Retailer Plaintiffs’ reasonable economic expectations of

   commissions and bonuses.

            145.   Defendant Northstar’s interference caused a breach of the Retailer

   Agreement and/or interference with the Retailer Plaintiffs’ business expectancies in that

   the Retailer Plaintiffs did not receive the full benefit of the bargains for which they

   provided consideration.

            146.   As a result of Defendant Northstar’s interference, Plaintiffs Raqqa, Omdev,

   Om Riya, and E and B Liquors were damaged.

            147.   IGT and Sci-Games helped plan, participated in, aided and abetted, and

   helped carry out this interference through the scheme described herein.

   B.       Purchaser Plaintiffs

            148.   Between 2011 and the present, Plaintiff Cairo regularly purchased Illinois

   Lottery instant game tickets, including tickets for games described above and specifically

   including Game 909.

            149.   Between 2011 and the present, Plaintiff Van Lente regularly purchased

   Illinois Lottery instant game tickets, including tickets for many of the games described

   above.

            150.   Defendant Northstar designed, planned, and carried out each of these

   Illinois Lottery instant games. As a part of this, Northstar promoted and advertised the

   games, determined the ticket price(s) for each game, decided how many tickets would be
   printed, designed those tickets, and determined what purported odds of winning would

                                                36
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 39 of 53 Page ID #2306




   be identified on the tickets and/or elsewhere. Northstar also decided what prizes would

   be awarded for the games, when tickets would be sold, and when the games would be

   ended. Northstar also implemented SRD for each game offered while Northstar acted as

   Private Manager of the Lottery.

          151.   In light of Defendant Northstar’s scheme of discontinuing games early in

   order to maximize profitability without paying out prizes, the stated odds of winning

   these games were materially misleading.

          152.   Defendant Northstar knew that these odds were materially misleading and

   intended that Purchasers, such as Plaintiffs Cairo and Van Lente would rely on these

   materially misleading odds when purchasing tickets.

          153.   Northstar performed these acts together with, at the direction of, and/or

   with the assistance of IGT and Sci-Games.

          154.   Plaintiffs Cairo and Van Lente did reasonably rely on the stated odds of

   winning incorporated into the instant games for which they bought tickets.

          155.   Plaintiffs Cairo and Van Lente’s opportunities to win were not as stated by

   Northstar on the tickets.

          156.   Plaintiffs Cairo and Van Lente accordingly were damaged.

                                   VI.    CLASS ALLEGATIONS

          157.   Pursuant to Federal Rule of Civil Procedure 23, Plaintiffs bring this action

   for themselves individually and as representatives of classes of all other similarly situated

   persons. Plaintiffs intend to seek certification of at least four classes: (a) the “Retailer

   Class”; (b) the “Purchaser Early Termination Class” (c) the “Purchaser Game 909 Class”;

   and (d) the “Purchaser SRD Class.” The Purchaser Early Termination Class, the Purchaser

   Game 909 Class and the “Purchaser SRD Class” are sometimes referred to collectively as

   the “Purchaser Classes.” The Retailer Class and the Purchaser Classes are sometimes
   referred to collectively as “the Classes.”

                                                37
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 40 of 53 Page ID #2307




          158.   Plaintiffs initially describe the Retailer Class as:

          All persons who were or are parties to a contract to sell at retail Illinois
          Lottery instant game tickets at any time between July 1, 2011 and the date
          Northstar ceased acting as the Private Manager of the Illinois Lottery.

          159.   Plaintiffs initially describe the Purchaser Early Termination Class as:

          All natural persons who purchased one or more Illinois Lottery
          instant game tickets for one or more games Northstar terminated
          before all grand prizes were sold and who did not win a grand prize
          in said game(s).
          160.   Plaintiffs initially describe the Purchaser Game 909 Class as:

          All natural persons who purchased one or more Illinois Lottery instant game
          tickets for Game 909.

          161.   Plaintiffs initially describe the Purchaser SRD Class as:

          All natural persons who purchased one or more Illinois Lottery instant game
          tickets in a stratum (other than the final stratum of a game) after the final grand
          prize in that stratum was validated, at any time between July 1, 2011 and the date
          Northstar ceased acting as the Private Manager of the Illinois Lottery.
          162.   Excluded from the Classes above are Defendants and any of their members,

   officers or directors and their immediate families, and the Court and its immediate

   family.

          163.   Plaintiffs reserve the right to amend or modify the class definitions and/or

   to move for certification of a class or classes defined differently than as set forth above

   depending on the facts or law as discovered in this action.

          164.   Numerosity, Fed. R. Civ. P. 23(a)(1): Each of the proposed Classes is

   sufficiently numerous that joinder of all members of the class is impracticable. Plaintiffs

   do not know the exact size of the Classes because such information requires discovery

   necessary to identify the number of Retailers and Purchasers of Illinois Lottery instant
   game tickets during the relevant time period. The exact number of all class members may
                                                 38
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 41 of 53 Page ID #2308




   be ascertained by appropriate discovery, but it is Plaintiffs’ belief that the Retailer Class

   numbers at least in the thousands and the Purchaser Class numbers in the hundreds of

   thousands or more. Class members may be notified of the pending action by email, mail,

   and by publication as necessary.

          165.   Commonality, Fed. R. Civ. P. 23(a)(2): There are questions of fact and law

   common to each Class or to the Classes together, which common questions predominate

   over questions affecting only individual members. These common questions include, but

   are not limited to, the following:

             a. Whether Defendants implemented a scheme to increase profitability (and

                 their own revenues) at the expense of Retailers and Purchasers;

             b. Whether Defendants implemented a scheme of ordering more game tickets

                 than reasonably could be sold so that it could falsely advertise, promote,

                 and offer more lucrative grand prizes;

             c. Whether Defendants implemented a scheme of discontinuing lottery games

                 before grand prizes were awarded;

             d. Whether Defendants mis-stated the odds of winning on the various game

                 tickets it designed and sold (or where otherwise published);

             e. Whether Defendants used the practice of SRD;
             f. Whether Defendants sold discrete groups of tickets from a stratum after the

                 final grand prize in that stratum was validated such that they knew the

                 remaining tickets in the stratum held out no chance of containing a grand

                 prize;

             g. Whether, prior to validation of the final grand prize in a game, Defendants

                 represented that each ticket for sale held out the prospect of being a grand

                 prize ticket.




                                                39
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 42 of 53 Page ID #2309




             h. Whether Defendants knew after validation of the final grand prize in a

                  stratum that no remaining tickets for sale in that stratum held out the

                  prospect of being a grand prize ticket.

             i. Whether Defendants’ scheme unlawfully interfered with contracts between

                  Retailers and the Department of the Lottery and/or with the economic

                  expectancies of Retailers;

             j.   Whether Defendants employed a deceptive, misleading, or unfair method

                  of competition;

             k. Whether Defendants were unjustly enriched at the expense of Plaintiffs.

          166.    Typicality, Fed. R. Civ. P. 23(a)(3): The claims of the Representative

   Plaintiffs are typical of the claims of the members of the Classes. Representative Plaintiffs,

   like all other members of the Classes, have sustained damages arising from Defendants’

   conduct, as alleged herein. The Representative Plaintiffs and the members of the Classes

   were and are similarly or identically harmed by the same unlawful conduct engaged in

   by Defendants.

          167.    Adequacy, Fed. R. Civ. P. 23(a)(4): Representative Plaintiffs can and will

   fairly and adequately represent the interests of the Classes and have no interests that

   conflict with or are antagonistic to the interests of the Classes. Plaintiffs have retained
   attorneys who are skilled, competent, and experienced in complex and class action

   litigation, and who will vigorously assert the claims on behalf of the Class members. No

   conflict exists between the Representative Plaintiffs and the Classes.

          168.    Predominance and Superiority, Fed. R. Civ. P. 23(b)(3): The class action is

   an appropriate method for the fair and efficient adjudication of this controversy given,

   among other things, the following:

             a. Common questions of fact and law predominate over any individual

                  questions that may arise, such that the class action mechanism is superior


                                                40
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 43 of 53 Page ID #2310




                   to other available means for the fair and efficient adjudication of this

                   dispute;

                b. There will be enormous economies to the Court and the parties in litigating

                   the common issues in a class action instead of in multiple individual claims;

                c. Class treatment is required for optimal resolution of this matter and for

                   limiting the court-awarded reasonable legal expenses incurred by class

                   members;

                d. Despite the relatively small size of individual class members’ claims, their

                   aggregate volume, coupled with the economies of scale in litigating similar

                   claims on a common basis, will enable this case to be litigated as a class

                   action on a cost-effective basis, especially when compared with the cost of

                   individual litigation; and

                e. The trial of this case as a class action will be fair and efficient because the

                   questions of law and fact which are common to the plaintiff Classes

                   predominate over any individual issues that may arise.

                                      VII. CLAIMS FOR RELIEF
                                                COUNT I
                                Tortious Interference with Contract
                         (Retailer Plaintiff Class against All Defendants)
          169.     Plaintiffs repeat and re-allege each and every allegation set forth in

   paragraphs 1 through 168 as if fully set forth herein.

          170.     Plaintiffs Raqqa, Omdev, Om Riya, E and B Liquors, and the Retailer

   Plaintiff Class entered into valid and enforceable contracts with the state of Illinois,

   Department of the Lottery.

          171.     Retailer Plaintiffs performed all functions required of them under those

   contracts.


                                                  41
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 44 of 53 Page ID #2311




          172.    Pursuant to those contracts, Plaintiffs Raqqa, Omdev, Om Riya, E and B

   Liquors, and the Retailer Plaintiff Class were entitled to commissions and bonuses in

   relation to their sale and redemption of winning lottery tickets.

          173.    Defendants were aware of the existence of those contracts and of the

   material terms thereof.

          174.    By    prematurely    discontinuing   Lottery   games       and/or   otherwise

   implementing their scheme to maximize profits at the expense of Plaintiffs, Defendants

   intentionally and unjustifiably induced breach of Retailer Plaintiffs’ contracts in that

   Retailer Plaintiffs did not receive the benefit of bargain in the form of commissions and

   bonuses to which they were entitled. This breach was caused by Defendants.

          175.    Plaintiffs Raqqa, Omdev, Om Riya, E and B Liquors, and the Retailer

   Plaintiff Class were damaged by proximate reason of the foregoing.

          176.    Defendants’ conduct described in this claim for relief was outrageous

   because the Defendants’ motive was evil and their acts showed a reckless disregard of

   the Plaintiffs’ rights.
                                            COUNT II
                 Tortious Interference with Prospective Economic Advantage
                         (Retailer Plaintiff Class against All Defendants)
          177.    Plaintiffs repeat and re-allege each and every allegation set forth in

   paragraphs 1 through 168 as if fully set forth herein.

          178.    To the extent Plaintiffs Raqqa, Omdev, Om Riya, E and B Liquors, and the

   Retailer Plaintiff Class did not contract with the state of Illinois, Department of the

   Lottery, to receive payments for particular Lottery games or for particular ticket sales,

   they nonetheless had a reasonable expectation of receiving future commissions and

   bonuses for the sale and/or redemption of Lottery tickets.

          179.    Defendants were aware of the existence of Retailer Plaintiffs’ expectancy.


                                                42
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 45 of 53 Page ID #2312




          180.    By      prematurely   discontinuing     Lottery   games   and/or   otherwise

   implementing their scheme to maximize profits at the expense of Plaintiffs, Defendants

   intentionally and unjustifiably interfered with Retailer Plaintiffs’ expectancy. This

   interference resulted in breach or termination of Plaintiffs’ expectancy, in that Retailer

   Plaintiffs did not receive their reasonably expected commissions and bonuses for the sale

   and/or redemption of future Lottery tickets.

          181.    Plaintiffs Raqqa, Omdev, Om Riya, E and B Liquors, and the Retailer

   Plaintiff Class were damaged by proximate reason of the foregoing.

          182.    Defendants’ conduct described in this complaint was outrageous because

   the Defendants’ motive was evil and their acts showed a reckless disregard of the

   Plaintiffs’ rights.


                                              COUNT III
                                 Tortious Interference with Contract
                          (Purchaser Plaintiff Class against All Defendants)
                                              (Deleted)


                                              COUNT IV
                                        (Common Law Fraud)
                          (Purchaser Plaintiff Class against All Defendants)
                                              (Deleted)


                                              COUNT V
        Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS 505
                         (Purchaser Plaintiff Classes against All Defendants)
          183.    Plaintiffs repeat and re-allege each and every allegation set forth in
   paragraphs 1 through 168 as if fully set forth herein.

                                                 43
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 46 of 53 Page ID #2313




          184.   As manager of the Lottery, Defendant Northstar was responsible for the

   creation and management of new Lottery game designs, formats, prices, rules, and

   payout structures, along with management of existing Lottery games. Northstar was also

   responsible for advertising, promotional materials, and general marketing strategy.

          185.   Northstar performed these functions together with, at the direction of,

   and/or with the assistance of IGT and Sci-Games.

          186.   In its management of the Lottery, and with the assistance of and at the

   direction of IGT and Sci-Games, Northstar implemented a scheme to maximize profits at

   the expense of Purchaser Plaintiffs by designing, advertising, and offering Lottery instant

   games in which certain purportedly available grand prizes would never be awarded

   and/or the stated odds of winning were false or materially misleading.

          187.   Defendants failed to disclose their scheme to maximize profits at the

   expense of Purchaser Plaintiffs by designing, advertising, and offering Lottery instant

   games in which certain purportedly available grand prizes would never be awarded

   and/or the stated odds of winning were false or materially misleading.

          188.   Defendants knew that some grand prizes would never be awarded and/or

   that the stated odds of winning were false or materially misleading. Defendants’ design,

   implementation, promotion, advertising, and offering of Lottery instant games was
   deceptive, misleading, and unfair to Purchasers.

          189.   Defendants intended for Plaintiffs Cairo and Van Lente, and for the

   Purchaser Plaintiff Classes, to rely on the truth of its representations as to the available

   grand prizes and the odds of winning.

          190.   Purchaser Plaintiffs were damaged by proximate reason of the foregoing.

          191.   Defendants’ conduct as described herein implicates consumer protection

   generally.




                                               44
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 47 of 53 Page ID #2314




          192.    Defendants’ conduct described in this claim for relief was outrageous

   because the Defendants’ motive was evil and their acts showed a reckless disregard of

   the Plaintiffs’ rights.


                                            COUNT VI
        Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS 505
                         (Retailer Plaintiff Class against All Defendants)
          193.    Plaintiffs repeat and re-allege each and every allegation set forth in

   paragraphs 1 through 168 as if fully set forth herein.
          194.    As manager of the Lottery, Defendant Northstar was responsible for the

   creation and management of new Lottery game designs, formats, prices, rules, and

   payout structures, along with management of existing Lottery games. Northstar was also

   responsible for advertising, promotional materials, and general marketing strategy.

          195.    Northstar performed these functions together with, at the direction of,

   and/or with the assistance of IGT and Sci-Games.

          196.    In its management of the Lottery, and with the assistance of and at the

   direction of IGT and Sci-Games, Northstar implemented a scheme to maximize profits at

   the expense of Plaintiffs by designing, advertising, and offering Lottery instant games in

   which certain purportedly available grand prizes would never be awarded and/or the

   stated odds of winning were false or materially misleading.

          197.    Defendants failed to disclose their scheme to maximize profits at the

   expense of Purchaser Plaintiffs by designing, advertising, and offering Lottery instant

   games in which certain purportedly available grand prizes would never be awarded

   and/or the stated odds of winning were false or materially misleading.

          198.    Defendants knew that some grand prizes would never be awarded and/or

   that the stated odds of winning were false or materially misleading. Defendants’ design,


                                                45
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 48 of 53 Page ID #2315




   implementation, promotion, advertising, and offering of Lottery instant games was

   deceptive, misleading, and an unfair method of competition.

          199.    Defendants intended for Plaintiffs Raqqa, Omdev, Om Riya, E and B

   Liquors, the Retailer Plaintiff Class, and the Purchaser Plaintiff Classes to rely on the truth

   of their representations as to the available grand prizes and the odds of winning.

          200.    Retailer Plaintiffs were damaged by proximate reason of the foregoing.

          201.    Defendants’ conduct as described herein implicates consumer protection

   generally.

          202.    Defendants conduct described in this claim for relief was outrageous

   because the Defendants’ motive was evil and their acts showed a reckless disregard of

   the Plaintiffs’ rights.


                                            COUNT VII
                                       Unjust Enrichment
      (Retailer Plaintiff Class and Purchaser Plaintiff Classes against All Defendants)
          203.    Plaintiffs repeat and re-allege each and every allegation set forth in

   paragraphs 1 through 168 as if fully set forth herein.

          204.    During the years when it managed the Lottery, Defendant Northstar reaped

   enormous profits from the operations. Defendants IGT and Sci-Games, too, reaped
   enormous profits both from their ownership of Northstar as well as from their vendor

   contracts with Northstar for operation of the Lottery.

          205.    Northstar, IGT, and Sci-Games together devised and implemented their

   scheme to maximize profits at the expense of retailers and purchasers in the operation of

   the Illinois Lottery.

          206.    Plaintiffs Cairo and Van Lente, along with the Purchaser Plaintiff Classes,

   bought tickets for Lottery games, contributing to the Lottery revenues, to Northstar’s
   compensation, and to IGT’s and Sci-Games’ profits.
                                                 46
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 49 of 53 Page ID #2316




          207.   Purchaser Plaintiffs contracted for the chance to win certain purportedly

   available grand prizes which in reality would never be awarded and/or as to which the

   stated odds of winning were false or materially misleading. Revenues from these

   purchases inured to the benefit of Northstar (and, ultimately, of IGT and Sci-Games).

          208.   Retailer Plaintiffs provided labor and other consideration for the

   promotion, advertising, and sale and redemption of, Lottery tickets. This consideration

   inured to the benefit of Northstar (and, ultimately, of IGT and Sci-Games).

          209.   By misstating the odds of winning grand prizes and/or otherwise

   implementing their scheme to maximize profits at the expense of Plaintiffs, Defendants

   realized the ticket sale profits from Purchaser Plaintiffs’ purchases, enabled by Retailer

   Plaintiffs’ labor, but did not permit either Purchasers or Retailers to recoup the benefit of

   their bargain. Defendants unjustly retained these benefits to the detriment of Plaintiffs,

   as Defendants have deprived Plaintiffs of their property and labor.

          210.   Defendants’ retention of the benefit violates fundamental principles of

   justice, equity, and good conscience.

          211.   Defendants accepted the benefit from Plaintiffs and it would be inequitable

   for Defendants to retain that benefit.

          212.   In fairness and equity, Defendants should disgorge the monies by which
   they have been enriched at the Plaintiffs’ expense.


                                            COUNT VIII
                                        Civil Conspiracy
      (Retailer Plaintiff Class and Purchaser Plaintiff Classes against All Defendants)
          213.   Plaintiffs repeat and re-allege each and every allegation set forth in

   paragraphs 1 through 168 as if fully set forth herein.




                                                47
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 50 of 53 Page ID #2317




            214.   At all times relevant herein, Northstar, IGT, and Sci-Games either jointly,

   individually, or in any combination of them, entered into an agreement or agreements to

   commit one or more of the wrongs alleged in Counts I -II and V – VII.

            215.   At all times relevant herein, pursuant to and in furtherance of the aforesaid

   agreement(s), Northstar, IGT, and Sci-Games, either jointly, individually, or in any

   combination of them, committed one or more of the wrongs alleged in Counts I -II and V

   - VII.

            216.   At all times relevant herein, pursuant to and in furtherance of the aforesaid

   agreement(s), Northstar, IGT, and Sci-Games, either jointly, individually, or in any

   combination of them, acted in concert to commit one or more of the wrongs alleged in

   Counts I – II and V – VII.

            217.   One or more of the aforesaid wrongs alleged in Counts I – II and V – VII

   included overt acts or omissions committed by Northstar, IGT, and/or Sci-Games, either

   jointly, individually, or in any combination of them, pursuant to and in furtherance of the

   aforesaid agreement.

            218.   As a direct and proximate result of one or more of the aforesaid overt acts

   or omissions, Plaintiffs have suffered damages.

            219.   One or more of the aforesaid overt acts or omissions were committed
   intentionally, willfully, and with malice.


                                         PRAYER FOR RELIEF
            Wherefore, Plaintiffs, individually and on behalf of the Class(es), pray for relief as

   follows:

            A. Certifying the Class or Classes identified herein and appointing Plaintiffs and

               their counsel to represent the Class(es);

            B. Entering judgment in favor of Plaintiffs and the Classes jointly and severally
               against Defendants;
                                                  48
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 51 of 53 Page ID #2318




         C. Awarding Plaintiffs and the Classes compensatory damages in an amount

            according to proof at trial;

         D. Awarding to Plaintiffs and the Classes the equitable remedy of disgorgement

            of Defendants’ unjust enrichment, in an amount according to proof at trial;

         E. Awarding to Plaintiffs and the Classes punitive damages;

         F. Awarding to Plaintiffs their costs incurred in bringing this suit, along with

            Plaintiffs’ attorneys’ fees; and

         G. Granting such other and further relief as the Court deems appropriate.




    Dated: June 14, 2019                       Respectfully submitted,

                                               s/ Tor A. Hoerman
                                               Tor A. Hoerman #6229439
                                               Kenneth Brennan #6239037
                                               Chad Finley #6308995
                                               Tyler Schneider #6313923
                                               TORHOERMAN LAW LLC
                                               210 S. Main Street
                                               Edwardsville, Illinois 62025
                                               T: (618) 656-4400
                                               tor@thlawyer.com
                                               kbrennan@thlawyer.com
                                               cfinley@thlawyer.com
                                               tyler@thlawyer.com

                                               Derek Y. Brandt #6228895
                                               Leigh M. Perica #6316856
                                               MCCUNE WRIGHT AREVALO, LLP
                                               101 West Vandalia, Suite 200
                                               Edwardsville, Illinois 62025
                                               T: (618) 307-6116
                                               dyb@mccunewright.com
                                               lmp@mccunewright.com

                                                49
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 52 of 53 Page ID #2319



                                      Timothy Hoerman #6256097
                                      323 N. Washington Street
                                      Westmont, Illinois 60569
                                      T: (773) 220-5899
                                      email@timhoerman.lawyer

                                      Robert Sprague #2693690
                                      SPRAGUE & URBAN
                                      26 E Washington St
                                      Belleville, Illinois 62220
                                      T: (618) 223-8383
                                      rsprague@spragueurban.com




                                        50
Case 3:17-cv-00246-SMY-GCS Document 162 Filed 06/14/19 Page 53 of 53 Page ID #2320



                                  CERTIFICATE OF SERVICE

          I hereby certify that on June 14, 2019, I electronically filed the foregoing Fourth

   Amended Class Action Complaint with the Clerk of Court using the CM/ECF system,

   which will send notification of such filing(s) to all counsel of record in this action.



                                                   /s/ Tor A. Hoerman
                                                   Tor A. Hoerman




                                                51
